      Case 5:21-cr-00087-DMG Document 1 Filed 04/14/21 Page 1 of 2 Page ID #:1



 1

 2                                                          04/14/2021
 3                                                               AP



 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                            September 2019 Grand Jury

11   UNITED STATES OF AMERICA,               ED CR   5:21-cr-00087-DMG
12             Plaintiff,                    I N D I C T M E N T

13             v.                            [21 U.S.C. §§ 841(a)(1),
                                             (b)(1)(A)(viii): Distribution of
14   ANTHONY EDWARD VIRGILIO,                Methamphetamine]
15             Defendant.

16

17        The Grand Jury charges:
18                     [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)]
19        On or about October 30, 2018, in Riverside County, within the
20   Central District of California, defendant ANTHONY EDWARD VIRGILIO
21   //
22   //
23   //
24

25

26

27

28
Case 5:21-cr-00087-DMG Document 1 Filed 04/14/21 Page 2 of 2 Page ID #:2
